EXHIBIT 10.4.2

(for non-executive directors)

LITHIA MOTORS, INC.

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) is made and entered into
pursuant to the terms of the 2003 Stock Incentive Plan (the “Plan”) adopted by
the Board of Directors and Shareholders of Lithia Motors, Inc., an Oregon
corporation (the “Company”). Unless otherwise defined herein, capitalized terms
defined in this Agreement shall have the meanings as defined in the Plan.

 

The “Grantee”                                                             
Number of Units Granted                                
                                (the “Grant Shares”) “Date of Award”    Price
Paid by Grantee per Share    $ 0 Fair Market Value per Share on Date of Award   
$        

 

1. AWARD OF RESTRICTED STOCK UNIT GRANT

1.1 The Grant. The Company hereby awards to the Grantee and the Grantee accepts
the award of a Restricted Stock Unit Grant representing the number of shares of
Common Stock of the Company specified above as the Grant Shares (the “Award”).
These Restricted Stock Units are being granted as part of the Grantee’s
compensation package without the payment of any consideration other than the
Grantee’s services to the Company and payment by the Grantee of the Price Paid
per Share specified above, if any. The Award is being made pursuant to the Plan
and is subject to and conditioned upon the terms and conditions of the Plan and
the terms and conditions set forth in this Agreement. Any inconsistency between
this Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan. Each Restricted Stock Unit entitles the Grantee to
received one share of Class A Common Stock of the Company.

1.2 Vesting. The Award is granted in consideration for services to be rendered
by Grantee for the benefit of Company and, except as otherwise set forth in this
Agreement, the Award shall vest as follows:

100% of the end of the Grantee 2011/2012 service period on the Board of
Directors.

In the event Grantee is unable to continue to provide services to Company during
the term of this Agreement because of disability or death, the Award shall vest
on a pro-rata basis (based on percentage of time served using a 12 month service
period beginning on the Date of Award). In the event of a Corporate Transaction,
the Award shall vest in full upon the date of such Corporate Transaction. If the
Grantee is unable to complete his or her board term for any reason other than a
Corporate Transaction, death or disability, the Award shall be forfeited unless,
in the sole discretion of the Committee, the Committee elects to accelerate the
Award, in whole or in part. If as a result of accelerating the vesting the
Grantee is to receive a fractional share, the number of shares vesting shall be
rounded up to the next whole share.

 

1



--------------------------------------------------------------------------------

(for non-executive directors)

 

2. REPRESENTATIONS OF THE GRANTEE

2.1 No Representations by or on Behalf of the Company. The Grantee is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the Grant Shares or this Agreement.

2.2 Tax Considerations. The Company has advised the Grantee to seek the
Grantee’s own tax and financial advice with regard to the federal and state tax
considerations resulting from the Grantee’s receipt of the Grant Shares pursuant
to the Award. The Grantee understands that the Company, to the extent required
by law, will report to appropriate taxing authorities the payment to the Grantee
of compensation income upon the vesting of Award and Grantee shall be solely
responsible for the payment of all federal and state taxes resulting from this
Award.

2.3 Agreement to Enter into Lock-Up Agreement with an Underwriter. The Grantee,
by accepting the Award represented by this Agreement, understands and agrees
that whenever the Company undertakes a firmly underwritten public offering of
its securities, the Grantee will, if requested to do so by the managing
underwriter in such offering, enter into an agreement not to sell or dispose of
any securities of the Company owned or controlled by the Grantee, including any
the Grant Shares, provided that such restriction will not extend beyond 12
months from the effective date of the registration statement filed in connection
with such offering.

 

3. GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED SHARES

3.1 No Transfers of Unvested Shares. The Grantee agrees for himself or herself,
his or her executors, administrators and other successors in interest that none
of the Restricted Stock Units, nor any interest therein, may be voluntarily or
involuntarily sold, transferred, assigned, donated, pledged, hypothecated or
otherwise disposed of, gratuitously or for consideration prior to their vesting
in accordance with Section 2.2.

3.2 Stock Distributions. If the Company makes any distribution of stock with
respect to the Grant Shares by way of a stock dividend or stock split, or
pursuant to any recapitalization, reorganization, consolidation, merger or
otherwise, and the Grantee receives any additional shares of stock in the
Company (or other shares of stock in another corporation) as a result thereof,
such additional (or other) shares shall be deemed Grant Shares hereunder and
shall be subject to the same restrictions and obligations imposed by this
Agreement.

3.3 Invalid Transfers. Any disposition of the Grant Shares other than in strict
compliance with the provisions of this Agreement shall be void. The Company
shall not be required (i) to transfer on its books any Grant Shares which have
been sold or transferred in violation of the provisions of this Section 3 or
(ii) to treat as the owner of the Grant Shares, or otherwise to accord voting,
dividend or any other rights to, any person or entity to whom Grantee
transferred or attempted to transfer the Grant Shares in contravention of this
Agreement.

 

2



--------------------------------------------------------------------------------

(for non-executive directors)

 

4. PROVISION FOR PAYMENT OF TAX WITHHOLDING AMOUNTS

4.1 Payment of Tax Withholding Amounts. To the extent the Company is responsible
for withholding income taxes, upon the vesting of the Grant Shares the Grantee
must pay to the Company or make adequate provision for the payment of all Tax
Withholding. By accepting the Award represented by this Agreement, the Grantee
shall be deemed to have consented to the Company withholding the amount of any
Tax Withholding from any amounts payable by the Company to the Grantee. No
shares of Common Stock will be released from the restrictions on their transfer
under Section 3 of this Agreement unless and until payment or adequate provision
for payment of the Tax Withholding has been made. If the Company later
determines that additional Tax Withholding was or has become required beyond any
amount paid or provided for by the Grantee, the Grantee will pay such additional
amount to the Company immediately upon demand by the Company. If the Grantee
fails to pay the amount demanded, the Company may withhold that amount from
other amounts payable by the Company to the Grantee.

4.2 Alternative Provisions for the Payment of Tax Withholding Amounts. The
Committee, in its sole discretion and subject to such conditions as the
Committee may require, may permit the Grantee to elect to have the Company
withhold a number of shares of the Grant Shares otherwise deliverable upon
vesting having a Fair Market Value sufficient to satisfy the statutory minimum
tax withholding obligations of Grantee arising from the vesting of the Award..

 

5. MISCELLANEOUS PROVISIONS

5.1 Specific Performance. The parties hereby acknowledge and agree that it is
impossible to measure in money the damages which will be suffered by a party
hereto by reason of any breach by another party of any term of this Agreement,
that the Company and its common stock are unique and that a non-breaching party
will suffer irreparable injury if this Agreement is not specifically performed.
Accordingly, the parties hereto acknowledge that a non-breaching party shall, in
addition to all other remedies available hereunder or at law, be entitled to
equitable relief (including without limitation preliminary and permanent
injunctive relief) to enforce the terms of this Agreement.

5.2 Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of all of the parties hereto.

5.3 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by the Grantee
without the prior written consent of the Company.

5.4 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Oregon applicable to the construction and enforcement of
contracts wholly executed in Oregon by residents of Oregon and wholly performed
in Oregon. Any action or proceeding brought by any party hereto shall be brought
only in a state or federal court of competent jurisdiction located in the County
of Multnomah in the State of Oregon and all parties hereto hereby submit to the
in personal jurisdiction of such court for purposes of any such action or
procedure.

 

3



--------------------------------------------------------------------------------

(for non-executive directors)

5.5 Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 6.6 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

5.6 Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

5.7 Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

5.8 Entire Agreement. This Agreement and the Plan embody the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and supersedes all prior written or oral communications or
agreements all of which are merged herein. There are no restrictions, promises,
warranties, covenants, or undertakings, other than those expressly set forth or
referred to herein.

5.9 No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

5.10 Severability of Provisions. In the event that any provision hereof is found
invalid or unenforceable pursuant to judicial decree or decision, the remainder
of this Agreement shall remain valid and enforceable according to its terms.

 

4



--------------------------------------------------------------------------------

(for non-executive directors)

5.11 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company executive offices to the attention of the
Corporate Secretary, or if to the Grantee, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement
effective as of the Date of Award.

 

The GRANTEE    

 

    Signature     Type or Print Name:                                        
                                     Social Security
Number:                                                                   
COMPANY     LITHIA MOTORS, INC.     By:  

 

      Chris Holzshu, CFO

 

* Please take the time to read and understand this agreement in its entirety. If
you have any specific questions or don’t fully understand any of the provisions,
please contact Chris Holzshu in writing within 10 days of receipt of this
agreement.

 

5



--------------------------------------------------------------------------------

(for non-executive directors)

RESTRICTED STOCK UNIT AGREEMENT

Schedule A – Vesting Schedule

Grant Shares awarded under the Restricted Stock Unit Agreement to which this
Schedule A is attached shall vest in accordance with the following terms and
conditions. Grant Shares that have not yet vested in accordance with the vesting
provisions set forth herein are referred to in the Restricted Stock Unit
Agreement as “Unvested Shares”.

VESTING PROVISIONS

Except in the event of Disability (as that term is defined in the Plan) or
Death, the Grant Shares shall vest on the anniversary date of the Award as
follows:

 

Annual Shareholder

Meeting Date

  

Vesting of

Grant Shares

 

April

     100 % 

In the event of Disability or Death, the Grant Shares shall vest on a pro-rated
basis based on the service period completed by the Grantee after the Date of
Award.

Notwithstanding the foregoing:

 

  (i) the number of Grant Shares vesting above shall automatically be adjusted
as appropriate to reflect any stock dividend, stock-split, combination of shares
or other similar event as referred to in Section 10.1 of the Plan; and

 

  (ii) upon the occurrence of a Corporate Transaction (as defined in the Plan),
all unvested Grant Shares shall vest as of the effective date of the Corporate
Transaction, not withstanding the terms of the foregoing vesting schedule.